Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Triyoso et al. (US 2016/0104762 A1; hereinafter Triyoso) in view of Hsu et al. (US 2016/0035817 A1; hereinafter Hsu).
Regarding Claim 1, Triyoso discloses a metal-insulator-metal (MIM) capacitor, comprising (see the entire document, specifically Fig 5, and the citation below):

    PNG
    media_image1.png
    335
    706
    media_image1.png
    Greyscale

a dielectric structure (113; Fig 5, first cited in Fig 1;[0026]);
a bottom electrode (115; [0026]), disposed on the dielectric structure (113); 
a first insulating layer (201; first cited in Fig 2; [0027] covering the bottom electrode (115) and the dielectric structure (113); 
a middle electrode (203; first cited in Fig 2; [0027]), stacked on the bottom electrode (115) and separate from the bottom electrode by the first insulating layer (201) therebetween, wherein a bottommost surface of the middle electrode (203) is lower than a top surface of the bottom electrode (115) and higher than a bottom surface of the bottom electrode (115); 
a second insulating layer (301; first cited in Fig 3; [0028]), covering the middle electrode (203); and 
a top electrode (303; first cited in Fig 2; [0028]), stacked on the middle electrode and separate from the middle electrode by the second insulating layer (301) therebetween.  
Triyoso does not expressly disclose a first spacer, disposed on the first insulating layer and laterally aside and covering a sidewall of the middle electrode; 
Hsu (Fig.3I) discloses MIM capacitor with dielectric structure (102; [0030]), first electrode (104), first insulating layer (106; [0035]); second electrode (108), and second insulating layer (112) covering the second electrode (108) and the first spacer (110A/B); a first spacer (110A/B; [0039]), disposed on the first insulating layer (106) and laterally aside and covering a sidewall of the second electrode (108).
It would have been obvious in the art before the filing of the application to combine reference Hsu teaching of having spacers alongside of the electrodes with the primary reference Triyoso, since this will at least, protect the MIM capacitor from leakage, premature voltage breakdown, or burn out ([0011] Hsu).
Regarding Claim 2, Tryioso in view of Hsu as applied in claim 1, Triyoso (Fig.5) discloses wherein the first insulating layer (201) comprises a portion directly contacting a top surface of the dielectric structure (113), and a portion of the middle electrode (203; the stepped part of 203) is located on the portion of the first insulating layer (201) and laterally aside the bottom electrode.  
Regarding Claim 3, Tryioso in view of Hsu as applied in claim 1, Hsu (Fig.3I) discloses wherein a portion of the first insulating layer (106) is sandwiched between and in physical contact with the first spacer (110A/B) and the dielectric structure (102).  
Regarding Claim 4, Tryioso in view of Hsu as applied in claim 1, Triyoso (Fig.5) discloses wherein an orthographic projection area of the middle electrode (the orthographic area of 203) on the dielectric structure is larger than an orthographic projection area of the bottom electrode (the orthographic area of 115) on the dielectric structure.  
Regarding Claim 5, Tryioso in view of Hsu as applied in claim 1, Hsu (Fig.3I; [0013]) discloses wherein the first spacer (110A/B) comprises a first spacer layer and a second spacer layer formed of different materials ([0013] discloses that 110A/B can be combination of oxide and nitride layer which are different materials).  
Regarding Claim 6, Tryioso in view of Hsu as applied in claim 1, Hsu (Fig.3I) discloses a second spacer (110C/D) disposed on the dielectric structure and laterally between a sidewall of the bottom electrode (104) and the first insulating layer (106).  
Regarding Claim 8, Tryioso in view of Hsu as applied in claim 1, Triyoso (Fig.5) discloses wherein a portion of second insulating layer (301) is vertically between and in physical contact with the first insulating layer (201) and the top electrode (303).
Regarding Claim 9, Tryioso (Fig.5) discloses a MIM capacitor, comprising (see the entire document, specifically Fig 5, and the citation below; see claim 1 rejection for more clarification): 
a bottom electrode (115), disposed on a dielectric structure (113);
a first insulating layer (201), covering the bottom electrode (115) and the dielectric structure (113); 
a middle electrode (203), disposed on the bottom electrode (115) and separate from the bottom electrode (115) by the first insulating layer (201) therebetween, wherein a portion of the first insulating layer (201) is sandwiched between and in physical contact with the middle electrode (stepped part of 203) and the dielectric structure (113); 
a second insulating layer (301), covering the middle electrode (203); and 
a top electrode (303), disposed on the middle electrode (203) and separate from the middle electrode (203) by the second insulating layer (301) therebetween.  
Triyoso does not expressly disclose a spacer covering a sidewall of the bottom electrode; 
Hsu (Fig.3I) discloses MIM capacitor with dielectric structure (102; [0030]), first electrode (104), first insulating layer (106; [0035]); second electrode (108), and second insulating layer (112) covering the second electrode (108) and a spacer (110C/D) covering a sidewall of the bottom electrode (104).
It would have been obvious in the art before the filing of the application to combine reference Hsu teaching of having spacers alongside of the electrodes with the primary reference Triyoso, since this will at least, protect the MIM capacitor from leakage, premature voltage breakdown, or burn out ([0011] Hsu).
Regarding Claim 10. Tryioso in view of Hsu as applied in claim 9, Tryioso (Fig.5) discloses wherein the portion of the first insulating layer (201) directly contact a top surface of the dielectric structure (113), and a portion of the middle electrode (stepped portion of 203) is located on the portion of the first insulating layer and laterally aside the bottom electrode (115).  
Regarding Claim 11. Tryioso in view of Hsu as applied in claim 9, Tryioso (Fig.5) discloses wherein the bottom electrode (115) is overlapped with the middle electrode (203) in a direction parallel with a top surface of the dielectric structure (113).  
Regarding Claim 12. Tryioso in view of Hsu as applied in claim 9, Hsu (Fig.3I) discloses wherein the first insulating layer (106) comprises: a horizontal portion, covering the bottom electrode (104); and a corner portion (corner of 106), covering a corner constituted by an edge of the spacer (110C/D0 and a top surface of the dielectric structure (102); wherein a thickness difference between a thickness of the horizontal portion and a thickness of the corner portion ranges from 0 to 10 A (It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have any desired thickness difference since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 13. Tryioso in view of Hsu as applied in claim 9, Hsu (Fig.3I) wherein the spacer comprises: a first spacer layer (110C/D), contacting the sidewall of the bottom electrode (104) and a top surface of the dielectric structure (102), wherein the first spacer layer (110C/D) comprises a dielectric material ([0013]); and 
a second spacer layer (110C/D are multiple layers see [0013]), disposed between the first spacer layer (110C/D) and the first insulating layer (106), wherein the second spacer layer comprises a conductive material (see [0013] discloses that the spacers comprise Al, Cu, Ta, Ti, W).  
Regarding Claim 14, Tryioso (Fig.6/14) discloses a semiconductor structure, comprising: a substrate (109); 
a dielectric structure (113), disposed over the substrate (109; [0026]); 
a MIM capacitor disposed over the dielectric structure, comprising: a bottom electrode (115), a middle electrode (203) and a top electrode (303) stacked from bottom to top; 
a first insulating layer (201), disposed between the bottom electrode (115) and the middle electrode (203);
a second insulating layer (301), disposed between the middle electrode (203) and the top electrode (303); and 
a dummy conductive pattern (part of conductive patterns to the left of trench 601 which is also not connected with 303 and to the right of plug 1407), disposed over the middle electrode (115) and the second insulating layer (301) and laterally aside the top electrode (303), wherein the dummy conductive pattern is electrically isolated from the top electrode (shown; basically parts of top electrode being trenched (etched) in between and isolated from each other).  
Triyoso does not particularly disclose a spacer laterally between a sidewall of the bottom electrode and the first insulating layer.
Hsu (Fig.3I) discloses MIM capacitor with dielectric structure (102; [0030]), first electrode (104), first insulating layer (106; [0035]); second electrode (108), and second insulating layer (112) covering the second electrode (108) and a spacer (110C/D) laterally between a sidewall of the bottom electrode (104) and the first insulating layer (106).
It would have been obvious in the art before the filing of the application to combine reference Hsu teaching of having spacers alongside of the electrodes with the primary reference Triyoso in order to protect the MIM capacitor from leakage, premature voltage breakdown, or burn out ([0011] Hsu).
Regarding Claim 15. The semiconductor structure of claim 14, Tryioso (Fig.6) discloses wherein the dummy conductive pattern (part of conductive patterns to the left of trench 601 which is also not connected with 303) is connected to the middle electrode (they are indirectly in contact).  
Regarding Claim 16. The semiconductor structure of claim 14, Tryioso (Fig.6) discloses wherein the MIM capacitor is embedded in or disposed on an interconnection structure (401) over the substrate (109).  
Regarding Claim 17. The semiconductor structure of claim 14, Tryioso (Fig.14) discloses further comprising: a first conductive pattern (805; [0032]) , disposed on a portion of the first insulating layer (801) that is in contact with a top surface of the dielectric structure (717); 
a second conductive pattern (905; [0033]), disposed on the first conductive pattern (805) and separate from the first conductive pattern by the second insulating layer (901) therebetween, wherein the first conductive pattern (805) and the second conductive pattern (905) are electrically isolated from the MIM capacitor (MIM on the left isolated by the trench 1303).  
Regarding Claim 18. The semiconductor structure of claim 17, Tryioso (Fig.6) discloses further comprising: a first contact (1405), penetrating through the top electrode (903) and the bottom electrode (719), and electrically connecting the top electrode and the bottom electrode to a first conductive line; and 
a second contact (1407), penetrating through the dummy conductive pattern and the middle electrode, and electrically connecting the middle electrode (803) to a second conductive line; and 
a third contact (1401/1403), penetrating through the second conductive pattern (905) and the first conductive pattern (805), and electrically connecting the second conductive pattern and the first conductive pattern to a third conductive line ([0035]).  
Regarding Claim 19, The semiconductor device of claim 17, Hsu (Fig.3I and [0013]) discloses comprising a second spacer disposed laterally between a sidewall of the first conductive pattern and the second insulating layer (these spacers can be used anywhere in the device between the conductive and the insulating layers).  
Regarding Claim 20, The semiconductor device of claim 14, Tryioso (Fig.6) discloses wherein a portion of the first insulating layer (201) is sandwiched between and in physical contact with the middle electrode (203) and the dielectric structure (113).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Triyoso in view of Hsu in further view of Cho et al. (US 20110108951 A1; hereinafter Cho).
Regarding Claim 7, Tryioso in view of Hsu as applied in claim 6, Hsu (Fig.3I) discloses the spacers but does not particularly disclose wherein a height of the second spacer gradually reduces as away from the sidewall of the bottom electrode in a lateral direction.  
Cho (Fig.2I) discloses spacer (121a) wherein a height of the second spacer gradually reduces as away from the sidewall of the bottom electrode in a lateral direction.
It would have been obvious in the art before the filing of the application to substitute reference Hsu teaching with the reference Cho, since this will at least, have a appropriate shaped spacer well known spacer shape in the art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 19, 2022